PEON, O. J.
I hold that the circuit court should have granted a new trial on the application of said B. S. Bibb et al., on the judgment of Howell Rose against them, revived in the name of his executors, Hatchett & Trimble, and that an alternative mandamus should issue to require said court to do so. But this decision does not require this court to consider or determine the character of the judgments of the courts of the rebel States during the rebellion; whether valid, voidable, or void. I, therefore, concur with Justice Peters in the decision of the court just announced by him; and as it is unnecessary to go further, and d©t§rmine the charaqt§p qf thqse judgments at this *159time, I do not wish it to be understood that I concur with him in the argument and reasoning used by him on that subject; as to that question, I hold myself wholly and altogether uncommitted.